Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claim.  More specifically, the prior arts do not teach the limitations of:
…fetching, from a datastore linked to the publisher, a list of tables, columns and rows, included in the publication; 
presenting, via the user interface, the list of tables, columns and rows to the publisher; 
receiving a selection, via the user interface, of a list of tables, columns and rows to be published; 
receiving a registration confirmation from the publisher via the user interface; 
upon receipt of the registration confirmation from the publisher, transmitting a set of publication metadata to a metadata store within a distribute database via a distribute application programming interface, said set of publication metadata comprising the set of responses and the selection of the list of tables, columns and rows; 
receiving, from a subscriber, at the user interface, a request to subscribe to the publication; 
displaying to the subscriber, at the user interface, the set of publication metadata; 
receiving, from the subscriber, at the user interface, a selection of one or more tables, columns and/or rows from the set of publication metadata; 
receiving a subscription confirmation from the subscriber via the user interface; 
upon receipt of the registration confirmation from the subscriber, transmitting a set of subscription metadata to the metadata store via the distribute application programming interface, said set of subscription metadata comprising a subscriber datastore location and the selection, received from the subscriber; 
receiving, from the publisher, a change to the publication, said change comprising one or more rows and/or columns to be added and/or deleted to the publication; 
retrieving, from the metadata store, the set of subscription metadata; 
determining the subscriber datastore location; 
transmitting an actionable alert to the subscriber datastore location, said actionable alert comprising the change to the publication; 
receiving, from the subscriber, a response to the actionable alert; 
storing the response to the actionable alert in the set of subscription metadata in the metadata store.
…, when taken in the context of the claim as a whole.
2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194